 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JULIAN BURMADO
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 18-CR-00244 BAM-DAD
11                       Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
13    JULIAN BURMADO,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JULIAN BURMADO, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the sentencing hearing currently set for Monday,

20   May 11, 2020, be continued to Friday, July 10, 2020.

21          I have retained the services of a videographer to prepare a video regarding Mr.

22   Burmado. Said video will contain comments from his employer and co-workers. Mr. Burmado's

23   employer who hired Mr. Burmado years ago, is unavailable to meet with our videographer due to

24   an illness. We spoke to the employer's spouse who indicated he is self-quarantined and under

25   doctors’ care at this time but due to his age, will not meet with anyone. We anticipated

26   completing the video either late May or early June, depending upon the status of the Covid virus.

27   I am currently working remotely and am sheltering in Bear Valley Springs. I underwent elective

28   surgery on March 12, 2020. My surgeon ordered that I remain off work until April 26th. My
                                                      1
 1   wife and I decided to shelter in Bear Valley as I contracted pneumonia shortly after surgery, and

 2   because of my history having suffered from Valley Fever and bronchitis, my family decided it

 3   was best to leave the city of Bakersfield, CA. My wife and I are currently following the mandate

 4   of Governor Newson to shelter in place. We also understand that Los Angeles has extended their

 5   SIP order to May 15, 2020. As such, apart from my client's position, I believe it is prudent to play

 6   it safe and seek a continuance as well for personal health reasons. I have spoken to AUSA

 7   Melanie Alsworth and she has no objection to the continuance.

 8

 9
            IT IS SO STIPULATED.
10                                                                Respectfully Submitted,
     DATED: April 14, 2020                                        /s/ David A Torres           ___
11                                                                DAVID A. TORRES
                                                                  Attorney for Defendant
12
                                                                  JULIAN BURMADO
13

14
     DATED: April 14, 2020                                        /s/Melanie Alswoth_______
15                                                                MELANIE ALSWORTH
16                                                                Assistant U.S. Attorney

17

18                                               ORDER
19
            IT IS SO ORERED that the sentencing hearing set for Monday, May 11, 2020 be
20
     continued to Monday July 13, 2020 in Courtroom 5.
21

22   IT IS SO ORDERED.

23      Dated:     April 14, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                       2
